


EXHIBIT 10.27

LICENSE AGREEMENT

 

BETWEEN

 

ADVANCED TISSUE SCIENCES, INC.

 

a Delaware corporation, as ATS

 

AND

`

INAMED CORPORATION,

 

a Delaware corporation, as IMDC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

     LICENSE GRANT

1.1

License to Use ATS Intellectual Property Rights for First Phase Product
Categories

1.2

Option to Acquire License to Use ATS Intellectual Property Rights for
Second Phase Product Categories.

1.3

Reservation of Rights

1.4

Disclosure of ATS Technology

 

 

ARTICLE 2

     RENUMERATION

2.1

License Fees

2.2

Milestone Payments

2.3

Running Royalty

2.4

First Additional Royalty

2.5

Second Additional Royalty

2.6

Minimum Royalty

2.7

Reports, Records and Royalty Payments

2.8

Currency

2.9

Late Charges

2.10

Foreign Sales

2.11

Foreign Taxes

2.12

Product Prices

2.13

Sales to Affiliates

2.14

Books and Records

2.15

Audit Rights

 

 

ARTICLE 3

     RESEARCH & DEVELOPMENT; COMMERCIALIZATION EFFORTS

3.1

R&D plan; Clinical and Regulatory Approval Plan

3.2

ATS Responsibilities

3.3

IMDC Responsibilities

3.4

Ownership of Date and Regulatory Approvals

3.5

Diligence

3.6

Research Committee

3.7

Disputes

3.8

Publications

 

 

ARTICLE 4

     MANUFACTURING, PURCHASE AND SALE OF PRODUCTS

4.1

ATS Right to Manufacture

4.2

Third Party Manufacture

4.3

Price

4.4

Forecasts

4.5

Royalty Holiday

4.6

Secondary Manufacturing

4.7

Purchase Orders

 

i

--------------------------------------------------------------------------------


 

4.8

JMDC Audit Rights

 

 

ARTICLE 5

     INTELLECTUAL PROPERTY MATTERS

5.1

Patent Prosecution and Maintenance

5.2

Ownership of ATS Patents and ATS Know-How

5.3

Ownership of Improvements

5.4

Third Party Infringement

5.5

Third Party Infringement Claims

5.6

Marking

5.7

Trademarks

 

 

ARTICLE 6

     INDEMNITY

6.1

IMDC Indemnity

6.2

ATS Indemnity

6.3

Insurance

6.4

Third Party Manufacture

6.5

Cooperation

 

 

ARTICLE 7

     REPRESENTATIONS AND WARRANTIES; LIABILITY LIMITATION

7.1

Both Parties' Representations and Warranties

7.2

ATS' Representations and Warranties

7.3

No Additional Warranties

7.4

Limitation on Damages

 

 

ARTICLE 8

     COMPLIANCE WITH LAWS

8.1

General

8.2

Governmental Rights

 

 

ARTICLE 9

     CONFIDENTIALITY

9.1

Treatment of Confidential Information

9.2

Publicity

 

 

ARTICLE 10

     TERM AND TERMINATION

10.1

Term

10.2

Term Extension

10.3

Termination Upon Default

10.4

Rights Upon Termination

10.5

Survivability

10.6

Work-in-Progress

10.7

Termination Not Exclusive Remedy

10.8

Change of Control

 

 

ARTICLE 11

     ASSIGNMENT; SUCCESSORS

11.1

Assignment

 

ii

--------------------------------------------------------------------------------


 

11.2

Binding Upon Successors and Assigns

 

 

ARTICLE 12

     GENERAL PROVISIONS

12.1

Waiver

12.2

Arbitration

12.3

Notices

12.4

Governing Law

12.5

Entire Agreement

12.6

Amendments

12.7

Force Majeure

12.8

Severability

12.9

Recording

12.10

Counterparts

 

 

EXHIBIT A

     DEFINITIONS

 

 

EXHIBIT B

     INAMED RELATED PATENT RIGHTS (License Agreement)

 

iii

--------------------------------------------------------------------------------


 

LICENSE AGREEMNT

 

THIS LICENSE AGREEMENT (the “License Agreement” of “Agreement”) is made and
entered into as of May 10, 1999 (the “Effective Date”), by and between Advanced
Tissue Sciences, Inc., a Delaware corporation (“ATS”), and Inamed Corporation, a
Delaware corporation (“IMDC”).

 

RECITALS

 

A.                  Certain capitalized terms used in this License Agreement are
defined to have the meaning as specified on Exhibit A attached hereto and made a
part hereto and made a part hereof.

 

B.                   ATS owns certain ATS Intellectual Property Rights which can
be applied toward developing products in the Product Categories.

 

C.                   IMDC desires (i) to collaborate with ATS in the research
and development which is necessary to develop and to identify and formalize the
specifications for the Subject Products, which comprise the Product Portfolio;
(ii) to obtain the appropriate FDA and other regulatory approvals which are
necessary to bring the Product Portfolio to commercial fruition; and (iii) to
become the exclusive worldwide licensee authorized to sell, market and
distribute the subject Products.

 

D.                  In order to accomplish the foregoing, ATS and IMDC will
mutually agree to an R&D Plan and a Clinical and Regulatory Approval Plan with
respect to each of the Subject Products.

 

E.                   IMDC desires to expand its current business as the leading
company in plastic and reconstructive surgery, primarily breast implants, by
acquiring and developing a broad range of collagen-based products ( whether
bovine-based or human-based, such as those included within the Product
Portfolio).  This License Agreement initially covers only certain products
(“First Phase Subject Products”) within the Product Portfolio; under certain
circumstances, as specified below, the license granted hereunder may be expanded
to include additional products (“Second Phase Subject Products”) within the
Product Portfolio.

 

F.                   As of May 10, 1999, ATS and IMDC entered into that certain
Heads of Agreement Setting forth the general agreement of ATS and IMDC with
respect to the activities set forth in recitals C, D and E, above (the “Heads of
Agreement”).  This License Agreement is the license agreement referenced in said
Heads of Agreement, and sets forth in more detail the rights and obligations of
the parties with respect to said activities as contemplated by the Heads of
Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

LICENSE GRANT

 

1.1           License to Use ATS Intellectual Property Rights for First Phase
Product Categories.  ATS hereby grants to IMDC a non-transferable, exclusive,
worldwide license under the ATS Intellectual Property Rights to make, use, sell
and import the First Phase Subject Products, subject to the terms of this
License Agreement.  IMDC’s right to manufacture First Phase Subject Products is
expressly subject to ATS’ (or ATS’ Affiliates’) first right to manufacture the
First Phase Subject Products as set forth in Section 4.2 (“ATS Rights to
Manufacture”).  The license set forth in this Section 1.1 does not include any
sublicense rights.

 

1.2           Option to Acquire License for Second Phase Product Categories.  If
IMDC acquires at least 50% of Collagen Aesthetics, Inc. (“CGEN”) by September
30, 1999, IMDC will acquire from ATS a non-transferable, exclusive, worldwide
license under the ATS Intellectual Property Rights necessary to make, use, sell
and import Second Phase Subject Products, subject to the terms of this License
Agreement.  The license referred to in this Section 1.2 does not include any
right to sublicense except rights relating to the Urinary Incontinence
Products.  Until the earlier of such time as IMDC acquires 50% of CGEN or
September 30, 1999, with respect to every aspect of the Second Phase Product
Categories, (i) IMDC shall also have the option acquire such license at its
election by written notice to ATS; and (ii) ATS and IMDC will deal exclusively
only with each other; provided, however, that in the event CGEN is acquired by a
third party prior to September 30, 1999, ATS may give a written notice to IMDC
that ATS no longer wishes to be bound by this Section 1.2; and in the event ATS
does give said written notice, then IMDC shall still be entitled to acquire the
license for the Second Phase Product Categories if IMDC makes payment to ATS
within 30 days after IMDC’s receipt of said written notice in the amounts as
specified in Section 2.1(d) below.  Upon IMDC so paying for this additional
license right, the parties shall enter into an addendum to this License
Agreement adding the Second Phase Product Categories to this License Agreement,
which addendum shall contain any necessary additional terms incident to adding
the Second Phase Product Categories, including, but not limited to, the
conditions under which IMDC may grant sublicenses to the Urinary Incontinence
Products.

 

1.3           Reservation of Rights.  ATS retains and reserves the right to use
ATS Intellectual Property Rights for any and all uses not specifically licensed
to IMDC hereunder, including, without limitation, the right to license the ATS
Intellectual Property Rights to third parties for product categories other than
the First Phase Product Categories and the Second Phase Product Categories.

 

1.4           Disclosure of ATS Technology.  Promptly after the Effective Date,
to the extent it has not already done so, ATS will disclose to IMDC all existing
ATS Intellectual Property Rights useful or necessary for IMDC to reasonably
exploit the rights licensed hereunder.  Further, ATS will provide reasonable
technical assistance to IMDC, to permit IMDC to reasonably utilize the licensed
ATS’ intellectual Property Rights, for which IMDC, to permit IMDC to reasonably
utilize ATS' reasonable and documented out-of-pocket costs (such as travel
expenses), and IMDC will pay for ATS’ direct labor costs related thereto.

 

2

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

ARTICLE 2

REMUNERATION

 

2.1           License Fees.  IMDC will make payments to ATS as set forth in
subsections (a) through (d) below.

 

(a)           [***] cash license fee on or before May 20, 1999.

 

(b)           [***] cash license fee on or before August 1, 1999.

 

(c)           [***] cash license fee on or before November 1, 1999.

 

(d)           [***] cash if IMDC exercises its option to acquire a license to
the Second Phase Product Categories set forth in Section 1.2 (“Option to Acquire
License to for Second Phase Subject Product Categories”).

 

2.2           Milestone Payments.  IMDC will pay to ATS as milestone payments
(the “Milestone Payments”) the sum of [***], within thirty (30) days after a PMA
is received for each Subject Product; provided, however, that in no event will
the Milestone Payments exceed an aggregate of [***] during the term of this
Agreement.

 

2.3           Running Royalty.  IMDC will pay to ATS a running royalty (“Running
Royalty”) of [***] of Net Sales of Subject Products.

 

2.4           First Additional Royalty.  For each calendar year, IMDC will pay
to ATS an additional royalty payment (“First Additional Royalty”) based on the
aggregate Net Sales of all Subject Products, as follows:

 

(a)

 

$25 million to $50 million

 

[***]

 

 

 

 

 

(b)

 

$50 million to $100 million

 

[***]

 

 

 

 

 

(c)

 

$100 million to $150 million

 

[***]

 

 

 

 

 

(d)

 

$150 million to $200 million

 

[***]

 

 

 

 

 

(a)

 

Above $200 million

 

[***]

 

2.5           Second Additional Royalty.  For each calendar year in which the
aggregate Net Sales of all Subject Products manufactured by ATS (or an ATS
Affiliate) exceed [***], IMDC will pay to ATS an additional royalty payment
(“Second Additional Royalty”) equal to [***] of the amount by which IMDC’s Gross
Profit Margin on such Subject Products is more than [***].

 

2.6           Minimum Royalty.  Commencing with the calendar year in which the
FDA approves the first PMA for the first Subject Product within a particular
Product Category, IMDC will pay to ATS a minimum basic royalty payment for that
particular Product Category

 

3

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

according to the following schedule, against which IMDC shall receive a credit
toward any amounts paid under Section 2.3 (“Running Royalty”) for that
particular Product Category for such calendar year:

 

(a)

 

Year one

 

[***]

 

 

 

 

 

(b)

 

Year two

 

[***]

 

 

 

 

 

(c)

 

Year three

 

[***]

 

 

 

 

 

(d)

 

Year four

 

[***]

 

 

 

 

 

(e)

 

After Year four

 

[***]

 

2.6.1        If FDA approval of the first PMA in a Product Category occurs prior
to July 1, the Minimum Royalty payment due for that year shall be [***].

 

2.6.2        In the event IMDC makes any First Additional Royalty payments or
Second Additional Royalty payments in any given calendar year, then the
obligation to make Minimum Royalty payments under Section 2.6 will be canceled
for both that calendar year and the subsequent calendar year.

 

2.6.3        The obligation to make Minimum Royalty payments applies to each and
every particular Product Category.

 

2.7           Reports, Records and Royalty Payments.  IMDC shall submit to ATS
on a quarterly basis (commencing with the quarter in which the first sale of a
Subject Product occurs) a written report which specifies the Net Sales of
Subject Products for said quarter for Net Sales made by IMDC.  Said report and
any related payments shall be submitted within 30 days following the end of each
calendar quarter.

 

2.8           Currency.  All payments referred to above shall be in United
States dollars.

 

2.9           Late Charges.  Any late payments under this Section 2 shall incur
late charges at a rate equal to the Wall Street Journal Prime Rate, plus two
percent (2%).

 

2.10         Foreign Sales.  The remittance of royalties payable on sales
outside the United States shall be payable to ATS in United States Dollar
equivalents at the official rate of exchange of the currency of the country from
which the royalties are payable, as quoted in the Wall Street Journal for the
last business day of the calendar quarter in which the royalties are payable. 
If the transfer of or the conversion in the United States Dollar equivalents of
any such remittance in any such instance is not lawful or possible, the payment
of such part of the royalties as is necessary shall be made by the deposit
thereof, in the currency of the country where the sale was made on which the
royalty was based, to the credit and account of ATS or its nominee in any
commercial bank or trust company of ATS’ choice located in that country, and
prompt written notice of which shall be given by IMDC to ATS.

 

4

--------------------------------------------------------------------------------


 

2.11         Foreign Taxes.  Any tax required to be withheld by IMDC under the
laws of any foreign country for the account of ATS shall be promptly paid by
IMDC for and on behalf of ATS to the appropriate governmental authority, and
IMDC shall furnish ATS with proof of payment of such tax together with official
or other appropriate evidence issued by the applicable governmental authority. 
Any such required tax actually paid on ATS’ behalf shall be deducted from the
royalty payment due ATS.

 

2.12         Product Prices.  IMDC shall sell all Subject Products at a
commercially reasonable sales price, and if IMDC elects to sell any of the
Subject Products at less than a commercially reasonable sales price (e.g., as a
“loss leader”), then the royalties shall be paid on the commercially reasonable
sales price, rather than on the lower actual reduced price.

 

2.13         Sales to Affiliates.  In order to assure ATS the full royalty
payments contemplated in this License Agreement.  IMDC agrees that in the event
any Subject Product is sold for purposes of resale to an Affiliate of IMDC, then
the royalties to be paid in respect to such Subject Product will be computed on
the net selling price at which the purchaser for resale sells such Subject
Products rather than on the net selling price of IMDC.

 

2.14         Books and Records.  IMDC agrees to keep proper records and books of
account in accordance with good accounting practices, showing the sales upon
which the royalty payments of IMDC are based, and all other information
necessary for the accurate determination of payment to be made hereunder.

 

2.15         Audit Rights.  On reasonable written notice, ATS, at its own
expense, shall have the right to have an independent certified public accountant
inspect and audit the books and records of IMDC during usual business hours for
the sole purpose of determining the correctness of payments due under this
Agreement.  Such examination with respect to any fiscal year shall not take
place later than 3 years following the expiration of such period.  The expense
of any such audit shall be borne by ATS; provided, however, that, if the audit
discloses an error in excess of 5% in favor of ATS, then IMDC shall pay the cost
to ATS of the audit.

 

ARTICLE 3

RESEARCH & DEVELOPMENT; COMMERCIALIZATION EFFORTS

 

3.1           R&D Plan; Clinical and Regulatory Approval Plan.  Within one
hundred and twenty (120) days of execution of this Agreement, ATS and IMDC will
jointly develop for each Subject Product (i) a research and development plan
(the “R&D Plan”); and (ii) a clinical trial and regulatory plan (the “Clinical
and Regulatory Approval Plan”).  It is anticipated that an R&D Plan and Clinical
and Regulatory Approval Plan for each Subject Product will be developed and
implemented concurrently.

 

3.2           ATS Responsibilities.  ATS will be responsible for conducting the
activities required for (i) the design of the Subject Products; and (ii) the
design of the manufacturing processes for the Subject Products in accordance
with the applicable R&D Plan.  A reasonable limit on ATS’s expenditures per year
for ATS’s work under each R&D Plan (including work done internally and work
contracted out) shall be determined by the parties hereto, on a product basis,
which limit, during the first 18 months of the R&D Plan,

 

5

--------------------------------------------------------------------------------


 

shall not exceed 50% of the amount of payments made by IMDC to ATS described in
Section 2.1 (“License Fees”) during such 18 month period.  Thereafter, the
parties will in good faith negotiate the future allocation of expenses and
limitations on ATS expenditures, if any, under the R&D Plan.  ATS shall design
the Subject Products (including, without limitation, the package size for the
Subject Products, the projected shelf life of the Subject Products, and methods
for use of the Subject Products) based on specifications that reflect the needs
of the marketplace and reflect the collaborative spirit between IMDC and ATS.

 

3.3           IMDC Responsibilities.  IMDC will be responsible for planning,
conducting and funding all of the clinical trials and regulatory submissions
necessary to obtain commercial clearance to sell the Subject Products in
accordance with the applicable Clinical and Regulatory Approval Plan.

 

3.4           Ownership of Data and Regulatory Approvals.  ATS and IMDC will
fully cooperate in the activities referenced in Section 3.2 (“ATS
Responsibilities”) and Section 3.3 (“IMDC Responsibilities”), including sharing
all data obtained in connection with such activities.  IMDC will own the
clinical study data and regulatory approvals; provided, however, that ATS shall
have access to such information for (i) purposes of marketing the ATS
Intellectual Property rights to other parties for use in products other than the
Subject Products; and (ii) for internal research purposes.  In the event of any
early termination of this Agreement for reasons other than a breach by ATS,
rights to regulatory filings, data and approvals for the Product Portfolio will
automatically be granted to and vested in ATS, and IMDC shall execute and
deliver any and all appropriate documents to evidence and implement such rights.

 

3.5           Diligence.  ATS and IMDC shall each use commercially reasonable
and diligent efforts to perform its respective activities and responsibilities
under the R&D Plans and Clinical and Regulatory Approval Plans and otherwise in
order to fulfill its responsibilities under Section 3.2 (“ATS Responsibilities”)
and Section 3.3 (“IMDC Responsibilities”).

 

3.6           Research Committee.  ATS and IMDC shall establish a Research
Committee (the “Research Committee”), comprised of an equal number of members
from ATS and IMDC:

 

(a)                                  to prepare the R&D Plans and Clinical and
Regulatory Approval Plans, and any amendments; and

 

(b)                                 to review and evaluate progress under the
R&D Plans and Clinical and Regulatory Approval Plans;

 

(c)                                  to coordinate and monitor publication of
research results obtained from the R&D Plans and Clinical and Regulatory
Approval Plans and to coordinate and monitor the exchange of information and
materials that relate to the R&D Plans and Clinical and Regulatory Approval
Plans.

 

3.7           Disputes.  If the parties are not able to promptly reach mutual
agreement for the R&D Plan or a Clinical and Regulatory Approval Plan for a
particular Subject Product, then either (i) the unresolved aspects for said R&D
Plan or Clinical and Regulatory Approval

 

6

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

Plan shall be resolved by a decision made jointly by the Research Committee;
(ii) if a joint decision cannot be reached pursuant to (i), IMDC may make the
decision as to the unresolved aspect for said R&D Plan or Clinical and
Regulatory Approval Plan so long as IMDC shall provide all of the funding for
implementing such unresolved aspect of the R&D Plan or Clinical and Regulatory
Approval Plan for the particular Subject Product; or (iii) the particular
Subject Product shall be removed from the license granted to IMDC, and
thereafter ATS shall have the sole right to pursue research and development and
commercialization efforts to said Subject Product.

 

3.8           Publications.  Results obtained in the course of the R&D Plan or
Clinical and Regulatory Approval Plan may be submitted for publication following
scientific review by the Research Committee and subsequent written approval by
ATS’ and IMDC’s managements, which approval shall not be unreasonably withheld. 
After receipt of the proposed publication by both parties’ managements, written
approval or disapproval shall be provided within 30 days for a manuscript, and
within 14 days for an abstract for presentation at, or inclusion in the
proceedings of a scientific meeting, and within 14 days for presentation
materials to be used at a scientific meeting.

 

ARTICLE 4

MANUFACTURING; PURCHASE AND SALE PRODUCTS

 

4.1           ATS Right to Manufacture.  ATS, or an Affiliate of ATS, shall have
the first right to manufacture each and every one of the Subject Products
comprising the Product Portfolio; and ATS shall sell those Subject Products (for
which IMDC has obtained and maintained exclusive license rights pursuant to this
License Agreement) exclusively to IMDC (as to the Product Categories included
within this Agreement) during the term of this Agreement, based on forecasts and
purchase orders submitted by IMDC.  ATS shall elect whether to so manufacture a
Subject Product by delivering written notice of election to IMDC at least six
(6) months prior to IMDC receiving PMA approval from the FDA for the particular
Subject Product; provided, however, that IMDC shall keep ATS reasonably informed
as to the status of the PMA applications for each Subject Product.  Upon such
election to manufacture, the parties shall agree upon the price for the Subject
Product as set forth in Section 4.4 (“Price”), as well as all other necessary
terms for purchase and sale such as acceptance of product, delivery terms,
payment terms, etc.

 

4.2           Third Party Manufacture.  If ATS, or an Affiliate of ATS, does not
elect to manufacture a given Subject Product as set forth in Section 4.1 (“ATS
Rights to Manufacture”), then either (i) IMDC may elect to manufacture said
Subject Product; or (ii) ATS and IMDC shall mutually agree as to a third party
manufacturer for said Subject Product.

 

4.3           Price.  If ATS (or an Affiliate of ATS) elects to manufacture a
given Subject Product, ATS (or an Affiliate of ATS) shall charge IMDC a
“transfer price” which reflects commercially reasonable rates.  IMDC shall have
the right to audit the costs for ATS (or ATS’ Affiliate) to manufacture the
Subject Product as set forth in Section 4.8 (“IMDC Audit Rights”).  Recognizing
that until ATS (or ATS’ Affiliate) achieves a higher utilization rate of its
manufacturing facilities the transfer price may not reflect a reasonable price
at which IMDC can sell to its customers, the transfer price plus royalties
payable under Section 3.2 (“Running

 

7

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

Royalty”) shall not exceed [***] of the commercially reasonable selling price
which IMDC charges its customers, except as otherwise noted below.  If said
[***] price would result in a transfer price which is less than 1.5 times the
Direct Cost for ATS (or ATS’ Affiliate) to manufacture the Subject Product, then
the parties shall pursue good faith negotiations for a mutually agreeable
transfer price.  If no such agreement is reached, then ATS (or ATS’ Affiliate)
to 1.5 times the Direct Cost for manufacture; and any such refusal of ATS (or
ATS’ Affiliate) to manufacture and sell at a lower price shall not activate the
“royalty holiday” referenced in Section 4.5 (“Royalty Holiday”) below.  Any
inability of IMDC to obtain the Subject Product from ATS (or ATS’ Affiliate)
because of the foregoing disagreement regarding pricing shall excuse IMDC from
its obligation to pay the minimum royalty for the particular Product Category as
specified in Section 2.6 (“Minimum Royalty”) above.

 

4.3.1        In the situation where ATS is supplying a component which is
incorporated in a product finished by IMDC which would be considered a Subject
Product, the “transfer price” plus royalties payable under Section 3.2 shall not
exceed [***] percent [***] of IMDC’s total cost of goods (according to GAAP) for
such finished product.  If said [***] price would result in a transfer price
which is less than [***] the Direct Cost for ATS (or ATS’s Affiliate) to
manufacture the component, then the parties shall pursue good faith negotiations
for a mutually agreeable transfer price; and if no such agreement is reached,
then the provisions set forth in the last two sentences of Section 4.3 shall
apply.

 

4.3.2        Pricing formulas and mechanisms for Subject Products shall be
agreed to by the parties and attached hereto as Exhibit C.

 

4.4           Forecasts.  If ATS (or an Affiliate of ATS) exercises its right to
manufacture, then within 30 days after regulatory approval for the Subject
Product in the first market, IMDC will provide a 12-month forecast with
estimated monthly purchase quantities. IMDC will provide an updated forecast
monthly on a rolling basis.  The first five (5) months of each forecast will be
binding on IMDC and will be treated as legally binding and firm purchase order. 
ATS (or ATS’ Affiliate) agrees to use commercially reasonable and diligent
efforts to support any demand that is higher than the forecast.

 

4.5           Royalty Holiday.  In the event in any calendar month ATS (or ATS’
Affiliate) is out of stock with respect to more than [***] of IMDC’s forecasts
for a particular Subject Product, and as a consequence ATS (or ATS’ Affiliate)
is unable to ship to IMDC [***] or more of the forecasted amount, IMDC will
receive a “royalty holiday”, in which case all royalty payments under Section
2.3 (“Running Royalty”), Section 2.4 (“First Additional Royalty”), Section 2.5
(“Second Additional Royalty”), and Section 2.6 (“Minimum Royalty”) (including
any pro-rata allocation of annual payment; e.g.,1/12 of the Minimum Royalty will
be allocated to each month) shall be reduced by [***] for that month that
particular Subject Product.

 

4.6           Secondary Manufacturing.  The parties will work together from time
to time to develop comprehensive plans for secondary manufacturing sources,
and/or inventory stockpiles, to ensure and adequate level of supply of the
commercialized products to suit IMDC’s anticipated needs.

 

8

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

4.7           Purchase Orders.  The terms of any purchase orders submitted by
IMDC shall not be binding upon ATS unless ATS specifically consents to such
terms in writing, to the extent such terms are inconsistent with or in addition
to the terms of this License Agreement.

 

4.8           IMDC Audit Rights.  On reasonable written notice, IMDC, at its own
expense, shall have the right to have an independent certified public accountant
inspect and audit the books and records of ATS (or ATS’ Affiliate) during usual
business hours for the sole purpose of determining the cost of ATS (or ATS’
Affiliate) to manufacture a given Subject Product.  Such examination with
respect to any Subject Product shall not take place later than 12 months
following calendar year in which IMDC purchased the Subject Product in
question.  The expense of any such audit shall be borne by IMDC; provided,
however, that, if the audit discloses an error in excess of 5% in favor of IMDC,
then ATS (or ATS’ Affiliate) shall pay the cost to IMDC of the audit.

 

ARTICLE 5

INTELLECTUAL PROPERTY MATTERS

 

5.1           Patent Prosecution and Maintenance.  ATS shall have full control
over prosecution and maintenance of the patent applications and patents
contained in the ATS Patents and Improvements.  IMDC shall be responsible for
the costs of such prosecution and maintenance and shall reimburse ATS for such
costs upon a quarterly basis within thirty (30) days after receipt of ATS’
invoice; provided, however, that in the event any of such costs are incurred
with respect to a patent or patent application which has been licensed to third
parties or used commercially by ATS for other than the Product Categories
licensed to IMDC under this Agreement, then IMDC shall be responsible for only
an equitable allocation of such costs which allocation shall not exceed [***]
dollars [***] per year. ATS shall deliver to IMDC copies of all patent
applications, amendments, material related correspondence, and other material
related matters for all ATS Patents within a reasonable period of time after
such items are received by or reported to ATS.  ATS shall take into
consideration any comments or suggestions made by IMDC with respect to such
prosecution and maintenance, but final decisions shall reside with ATS.  ATS
shall file foreign patent applications in those countries reasonably requested
by IMDC or such other countries as ATS may deem necessary and desirable.  If ATS
elects not to file a patent application in a country in which IMDC has requested
ATS to file an application, or if ATS decides not to continue the prosecution of
any patent application or patent, domestic or foreign, contained in the ATS
Patents or Improvements, IMDC shall be free to do so at its expense; provided,
however, that (i) while IMDC shall be the sole owner of any such patent
applications or patents filed or prosecuted by IMDC, such patent applications
and patents shall be included within the definition of ATS Patents or
Improvements hereunder, and any Subject Products sold in such countries shall be
subject to the royalty obligations of this License Agreement and (ii) IMDC will
keep ATS advised of the status of such prosecution and maintenance by providing
ATS with copies of all official communications with respect to such patent
applications and patents, and IMDC shall take into consideration any comments or
suggestions made by ATS with respect to such prosecution and maintenance.

 

5.2           Ownership of ATS Patents and ATS Know-How.  All ATS Patents and
ATS Know-How shall be solely owned by ATS, and IMDC shall execute, or cause its
employees to execute, any documents necessary to perfect ATS’ ownership rights
therein.

 

9

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

5.3           Ownership of Improvements.  ATS shall solely own all Improvements
(including any patents or patent applications disclosing and claiming such
Improvements) made by its employees as a result of the activities contemplated
by the R&D plans or Clinical and Regulatory Plans.  Where ATS and IMDC employees
are co-inventors of (in the case of patents) or make an essential contribution
to (in the case of Know-how) any Improvement, ATS shall solely own such
Improvement, and IMDC shall execute, or cause its employees to execute, any
documents necessary to perfect ATS’ ownership rights therein.  Upon termination
of this Agreement, IMDC shall have rights in such Improvements as specified in
Section 10.9 hereof. Where all inventors are employed by IMDC, IMDC shall be the
sole owner of the Improvement.

 

5.4           Third Party Infringement.  In the event IMDC or ATS becomes aware
of any actual or threatened infringement of the Intellectual Property Rights
with respect to the Product Categories, that party shall promptly notify the
other and the parties shall discuss the most appropriate action to take.  Both
parties shall use their reasonable efforts in cooperating with each other to
terminate such infringement without litigation.  Within one hundred twenty (120)
days after the date of notification of infringement, if attempts to abate such
infringement are unsuccessful, then IMDC may (but is not obligated to) bring
such action at its own expense. in which event ATS shall cooperate with IMDC as
reasonably requested, at IMDC's expenses ATS may (but is not obligated to), on
its own initiative, join in such suit.  All recoveries, damages and awards in
such suit, after reimbursement of all litigation expenses not previously
reimbursed by the defendant or insurance, shall be allocated [***] to IMDC and
[***] to ATS.  In the event that IMDC elects not to institute or prosecute any
suit to enjoin or recover damages from any infringer, then ATS alone may (but is
not obligated to), in its sole discretion and at its expense, initiate and
conduct an infringement action and keep any settlement or award, which may be
obtained.  IMDC and ATS agree that neither will settle any action commenced by
it in a manner that is prejudicial to any ATS Intellectual Property Rights
without the other party’s prior written approval. The parties recognize that ATS
may also license some of the ATS Patents to third parties for other than those
product Categories licensed to IMDC under this Agreement; and if that does occur
and there are infringement actions which affect both IMDC under this Agreement;
and if that does occur and there are infringement actions which affect both IMDC
and said third party, then the parties agree that there will be cooperation
between ATS, IMDC and said third party(ies) regarding the handling of the
infringement claim and an equitable allocation of any settlement or award based
upon the relative rights and contributions of ATS, IMDC and the third
party(ies).

 

5.5           Third Party Infringement Claims.  In the event any Subject Product
becomes the subject of a claim for patent or other proprietary right
infringement anywhere in the world, the parties shall promptly give notice to
the other and meet to consider the claim and the appropriate course of action. 
IMDC shall have the right (but is not obligated to) to conduct the defense of
any such suit brought against IMDC and/or ATS, and shall have the sole right and
authority to settle any such suit; provided that ATS shall cooperate with IMDC,
as reasonably requested by IMDC, in connection with the defense of such claim,
at IMDC’s expense. Notwithstanding the foregoing, however, if any such claim is
directed at the validity or scope of an ATS Patent, Improvement or ATS Know-How,
then, with respect to such claim, ATS shall have the right (but not the
obligation) to conduct the defense of any such suit, and shall have the sole
right and authority to settle any such suit; provided that IMDC shall cooperate
with ATS, as reasonably requested by ATS, in connection with the defense of such
claim, at ATS’ expense.

 

10

--------------------------------------------------------------------------------


 

5.6           Marking.  IMDC agrees to mark and to cause any sublicensee to mark
any Subject Products (or their containers or labels) made, sold, or otherwise
disposed of by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the ATS Patents or Improvements to be
enforced to their fill extent in any country where Subject Products are made,
used or sold.

 

5.7           Trademarks.  IMDC shall be responsible for the selection
trademarks it uses in connection with Subject products; provided, however, that
the use of such trademarks will be subject to the prior approval of ATS, which
approval will not be unreasonably withheld.  IMDC agrees not to select any
trademarks which may cause confusion with any ATS trademarks or trademarks of
any ATS Affiliate.  IMDC shall own and control the trademarks it select for the
Subject Products.  IMDC shall be responsible for registration and maintenance of
all such trademarks at IMDC’s cost.

 

ARTICLE 6

INDEMNITY

 

6.1           IMDC Indemnity.  IMDC herby agrees to indemnify, defend and hold
harmless ATS and its Affiliates and their respective directors, officers,
employees and agents from and against any liability or expense arising from the
promotion of the Product Portfolio, including without limitation (i) any product
liability or similar claim asserted by any party as to any Subject Products;
(ii) any claims arising from the use of any ATS Intellectual Property Rights
pursuant to this License Agreement which use infringes the issued valid patents
of a third party (iii) any claims for death, personal injury or related property
damage arising from the manufacture, sale, marketing, distribution or use of any
Subject Products; and (iv) the material breach by IMDC of its representations,
warranties or obligations hereunder; provided, however, that such
indemnification shall not include any liability or expense directly and solely
attributable to design or development characteristics solely under the control
of ATS which were designed or developed solely by ATS or defects related to ATS’
(or ATS’ Affiliate’s) manufacturing of Subject Products which ATS (or ATS’
Affiliates) elects to manufacture. Without limiting the generality of the
foregoing, such indemnity and defense obligation shall apply to any product
liability or other claims, including without limitation, personal injury, death
or property damage, made by employees, subcontractors, or agents of IMDC, as
well as by any customer, patient, hospital, doctor, or member of the general
public who buys or uses the Subject Products.  IMDC shall monitor customer
complaints and will be responsible for corrections, withdrawal or alert notices.

 

6.2           ATS Indemnity.  ATS hereby agrees to indemnify, defend and hold
harmless IMDC and its Affiliates and their respective directors, officers,
employees and agents from and against any claims, action, costs, damage,
liability or expense directly and solely attributable to design or development
characteristics solely under the control of ATS which were designed or developed
solely by ATS and any defects related to ATS’ (or ATS’ Affiliate’s)
manufacturing of Subject Products which ATS (or ATS’ Affiliate) agrees to
manufacture in accordance with IMDC’s product specifications;.

 

6.3           Insurance.  Each party shall purchase and maintain customary
products liability insurance, at reasonable levels to be agreed upon from time
to time, such that each party

 

11

--------------------------------------------------------------------------------


 

bears responsibility for its own defects and negligence. Each party shall have
the other named as an additional insured party on any such product liability
insurance policies.

 

6.4           Third Party Manufacture.   In the event that ATS elects not to
manufacture one or more Subject Product, the ATS and IMDC will jointly ensure
that the party who conducts the manufacturing process for such Subject
Products(s) accepts responsibility for its own defects and negligence.

 

6.5           Cooperation.  In the event that either party seeks indemnification
under Section 6.1 (“IMDC Indemnity”) or Section 6.2 (“ATS Indemnity”), it (i)
shall inform the other party of a claim as soon as reasonably practical after it
receives notice of the claim; (ii) shall permit the other party to assume
direction and control of the defense of the claims (including the right to
settle the claim); and (iii) shall cooperate as requested in the defense of the
claim, subject to being reimbursed for its reasonable expenses incurred in
connection therewith.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES;

LIABILITY LIMITATION

 

7.1           Both Parties’ Representations and Warranties.  ATS and IMDC each
represents and warrants to the other that (i) it has the authority to enter into
and perform this License Agreement; and (ii) its execution, delivery and
performance of this License Agreement will not conflict with the terms of any
other agreement to which it is a party.  ATS and IMDC each covenant not to enter
into any agreement which will conflict with the terms of this License Agreement.

 

7.2           ATS’ Representations and Warranties.  ATS represents, warrants and
covenants to IMDC that: (i) as of the Effective Date, ATS owns or has sufficient
rights in the ATS Patents and ATS Know-How, free and clear of any liens or
encumbrances, to grant the rights to IMDC as contained in this License
Agreement; (ii) during the term of this License Agreement, ATS will use
reasonable best efforts not to encumber or diminish the rights granted to IMDC
hereunder; (iii) ATS is not aware of any existing or threatened infringement
action or claim of invalidity or adverse ownership with respect to the Subject
Products or of any facts which indicate that any such action or claim is likely
to be instituted or asserted.  IMDC understands, however, that the ATS
Intellectual Property Rights involve technologies which have not been approved
by any regulatory agency, and that ATS cannot guarantee the safety or usefulness
of any Subject Products.

 

7.3           No Additional Warranties.  ATS MAKES NO WARRANTIES OTHER THAN AS
SET FORTH IN SECTION 7.2 (“ATS' Representations and Warranties”) CONCERNING ATS
INTELLECTUAL PROPERTY COVERED BY THIS LICENSE AGREEMENT, INCLUDING WITHOUT
LIMITATION, ATS MAKES NO EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. EXCEPT AS SET FORTH IN SECTION 7.2 (“ATS’
Representations and Warranties”), ATS MAKES NO WARRANTY OR REPRESENTATION AS TO
THE VALIDITY OR SCOPE OF THE ATS INTELLECTUAL PROPERTY RIGHTS, OR THAT

 

12

--------------------------------------------------------------------------------


 

ANY OF THE SUBJECT PRODUCTS WILL BE FREE FROM AN INFRINGEMENT ON PATENTS OF
THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING ATS
INTELLECTUAL PROPERTY RIGHTS.

 

7.4           Limitation on Damages.  IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING FROM THIS
AGREEMENT.

 

ARTICLE 8

COMPLIANCE WITH LAWS

 

8.1           General.  Each party shall, at its expense, comply with all laws,
rules and regulations applicable to the performance by them of their respective
obligations under this License Agreement. IMDC shall register this License
Agreement with any governmental agency which requires such registration, and
IMDC shall pay all costs and legal fees in connection therewith.

 

8.2           Governmental Rights.  Certain of the research underlying the ATS
Intellectual Property Rights has been funded in part by the National Institutes
of Health of the United States of America, and as a result of such governmental
funding, the United States Government has certain rights in the inventions made
from said funding.  The license rights granted by ATS to IMDC under this License
Agreement are subject to said governmental rights, and IMDC agrees to comply
with said governmental rights, to the extent applicable.  ATS shall furnish to
IMDC from time to time such material information and documents as may reasonably
be required to evaluate the rights of the United States Government.

 

ARTICLE 9

CONFIDENTIALITY

 

9.1           Treatment of Confidential Information.  During the term of this
License Agreement, and for a period of five (5) years after this License
Agreement expires of terminates, a party receiving Confidential Information of
the other party will (i) maintain in confidence such Confidential Information to
the same extent such party maintains its own proprietary information (but at a
minimum each party shall use reasonable efforts); (ii) not disclose such
Confidential Information to any third party without prior written consent of the
other party; and (iii) not use such Confidential Information for any purpose
except those permitted by this License Agreement.  A party shall have no such
obligation with respect to any portion of such Confidential Information which:

 

9.1.1        is publicly disclosed by the disclosing party, or is otherwise
publicly disclosed without the fault of the receiving party, either before or
after it becomes know to the receiving party; or

 

9.1.2        was known to the receiving party prior to when it was received from
the disclosing party; or

 

9.1.3        is subsequently disclosed to the receiving party in good faith by a
third party who has a right to make such a disclosure; or

 

13

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

9.1.4        has been published by a third party as a matter of right; or

 

9.1.5        has been independently developed by the receiving party without the
aid, application or use of Confidential Information from the disclosing party;
or

 

9.1.6        is required by law to be disclosed, but then only to the limited
extent of such legally required disclosure.

 

9.2           Publicity.  Any publication, new releases or other announcement
relating to this License Agreement, including the Exhibits and any of its or
their respective terms, or to the performance hereunder, shall first be reviewed
and approved by both parties, which approval shall not be unreasonably withheld;
provided, however, that any disclosure which is required by law may be made
without the prior consent of the other party, although the other party shall be
given prompt notice of any such legally required disclosure and an opportunity
to comment on the proposed disclosure reasonably in advance to the extent
feasible. Further, the disclosing party shall make diligent efforts to limit the
nature and scope of any disclosure to the extent reasonably possible.  Either
party shall be entitled to disclose the substance of this License Agreement to
its shareholders (and to prospective shareholders to whom its stock is offered
for purchase) under the customary confidentiality agreement and subject to the
diligence requirements in the second sentence preceding this sentence.  Each
party shall also be entitled to provide a copy of this License Agreement to the
Securities and Exchange Commission (if required).

 

ARTICLE 10

TERM AND TERMINATION

 

10.1         Term.  Unless terminated sooner in accordance with the provisions
set forth herein, or extended in accordance with Section 10.2 (“Term
Extension”), this License Agreement, and the licenses granted hereunder, shall
commence on the Effective Date of this License Agreement and shall terminate at
the later of (i) 15 years; or (ii) such time as the last of the patents included
within the ATS Intellectual Property Rights expires.

 

10.2         Term Extension.  Subject to the terms of this Section 10.2, IMDC
shall have the right to extend the term of this Agreement for successive annual
renewal terms on a Product Category-by-Product Category basis by giving to ATS
written notice of renewal at least one year in advance.  In the event of such an
extension, the minimum annual royalty payment under Section 2.6 (”Minimum
Royalty”) shall be re-set, on a Product Category-by-Product Category basis, at
[***] of the average royalty payment under Section 2.6 (“Minimum Royalty”) for
the prior three years for the particular Product Category.  ATS shall have the
right to reject IMDC’s notice of extension for the particular Product Category
if the actual Running royalties paid by IMDC for the particular Product Category
have not exceeded the Minimum Royalty payment under section 2.6 (“Minimum
Royalty”) for at least three of the prior five years.

 

10.3         Termination Upon Default.

 

10.3.1      ATS shall have the right to terminate IMDC’s license rights with
respect to any particular Subject Product or Product Category if:

 

14

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

(a)           IMDC fails to exceed the Minimum Royalty payments under Section
2.6 (“Minimum Royalty”) for that particular Product Category for any two years,
commencing after year four as defined in that section; or

 

(b)           Within the time periods agreed upon by the parties from time to
time in the R&D Plan or Clinical and Regulatory Approval Plan, IMDC does not use
commercially reasonable efforts to obtain PMA approval for (i) [***] product
Categories if the option under Section 1.2 (“Option to Acquire License for
Second Phase Product Categories”) is exercised; or (ii) [***] of the First Phase
Product Categories if the option is not exercised; provided, however, that in
the event ATS retakes the licensing rights to a Product Category pursuant to
section 3.7 (“Disputes”) or pursuant to this Section 10.3, then the thresholds
specified above shall be appropriately reduced in a manner which does not
increase the percentage of product Categories for which a PMA must be obtained;
or

 

(c)           IMDC fails to comply with the R&D Plan or the Clinical and
Regulatory Approval Plan mutually agreed to at the commencement of such
activities for the particular Subject Product or Product Category, and said
failure is not cured by IMDC within 30 days after written notice of the failure
is delivered to IMDC; or

 

(d)           IMDC is in material breach of any of its other obligations with
respect to the particular Subject Product or Product Category, and said breach
is not cured within 30 days after written notice of the breach is delivered to
IMDC.

 

10.3.2      Either party shall have the right to terminate this Agreement in its
entirety upon notice to the other party in the event the other party is in
material breach of any of its obligation hereunder, including without limitation
the failure of IMDC to make the payments specified in Section 2.1 (“License
Fees”), which breach is not cured within thirty (30) days of written notice of
such breach for nonpayment and within sixty (60) days of written notice of such
breach for all other breaches.

 

10.3.3      Termination Rights Due To Alternate Product.

 

(a)           With respect to any Product Category for which IMDC has made a
Milestone Payment, in the event IMDC enters into an agreement with any tissue
engineering or similar company for the development and/or sale of any
human-based product related to a given Product Category and commences commercial
sales of such alternative product while IMDC still retains license rights to
such Product Category under the terms of this Agreement, then upon such
alternative product sales reaching a cumulative sales threshold of [***] dollars
[***] per year ATS shall have the right to terminate IMDC’s license rights with
respect to such Product Category within 60 days.  Provided, IMDC may retain the
rights to such Product Category by continuing to comply with the terms of this
agreement and by paying to ATS a royalty on such alternative product sales equal
to [***] percent [***] of the ATS royalty rate-assuming for purposes of
calculating the payment that all the sales of that alternative product were
based upon ATS Intellectual Property Rights. Provided further, that the royalty
rate on alternative product sales payable to ATS shall decrease ten percent per
year but in no event shall fail below [***] percent [***] of the ATS royalty
rate.  At such time as the royalty payable to ATS on alternative product sales
under this section falls below twenty-five percent of

 

15

--------------------------------------------------------------------------------


 

the ATS royalty rate that would otherwise have been payable, the license shall
convert to non-exclusive for the remainder of the term of the Agreement.

 

(b)           In the event IMDC elects to retain its rights and later desires to
terminate the license rights for the Product Category, IMDC may terminate the
Product Category by giving ATS six months prior written notice.  In the event of
such notice, ATS may immediately license such rights to any other third party.

 

(c)           Notwithstanding the foregoing, the provisions of this Section
10.3.3 shall not be applicable to obligations of IMDC relating to products of
Pharming where such obligation existed prior to the date of this Agreement.

 

10.4         Rights Upon Termination.  Notwithstanding any other provision of
this License Agreement, upon any early termination of this License Agreement, in
whole or with respect to a particular subject Product or Product Category, the
following provisions shall apply, as applicable, to the Subject Product(s) or
Product Category(ies) for which the Agreement is being terminated:

 

(a)           except as set forth in Section 10.9 (“License to Jointly Developed
Improvements”), all license rights granted from ATS to IMDC shall terminate;

 

(b)           all payments made by IMDC to ATS shall be retained by ATS and be
non-refundable;

 

(c)           all ATS stock issued to IMDC and all stock warrants granted to
IMDC shall remain outstanding and in full force and effect;

 

(d)           all intellectual property rights belonging to each party shall be
retained by that party, with neither party having any license rights to use the
other party’s intellectual property rights;

 

(e)           any regulatory approvals for the Subject Products shall be
transferred from IMDC to ATS, as set forth in Section 3.4 (“Ownership of Data
and Regulatory Approvals”);

 

(f)            all claims for damages caused by any breach occurring prior to
the termination shall survive and remain enforceable;

 

(g)           except as provided in Section 10.6 (“Work in Progress”), IMDC
shall have no further right to use the ATS Patents or the ATS Know-How; and

 

(h)           IMDC shall promptly return to ATS all samples, documents,
information, and other materials which embody or disclose the ATS Intellectual
Property Rights.

 

10.5         Survivability.        Any such termination shall not relieve either
party from any obligations accrued to the date of such termination.  The
parties’ obligations which have applicability after the termination shall
survive the termination of the License Agreement, such

 

16

--------------------------------------------------------------------------------


 

as those applicable obligations in Section 5.2 (“Ownership of ATS Patents and
ATS Know-How”); Section 5.3 (“Ownership of Improvements”); Article 6
(“Indemnity”); Article 7 (“Representations and Warranties; Liability
Limitation”); Article 9 (“Confidentiality”) and Section 12.2 (“Arbitration”).

 

10.6         Work-in-Progress.  Upon any such early termination of the license
granted hereunder in accordance with this License Agreement, IMDC and its
Affiliates shall be entitled to finish any work-in-progress and to sell any
completed inventory of Subject Products covered by such license which remains on
hand as of the date of the termination, so long as IMDC pays to ATS the
royalties (if any) and submits the required reports applicable to said
subsequent sales in accordance with the terms and conditions as set forth in
this License Agreement, provided that no such sales shall be permitted after the
expiration of six (6) months after the date of termination.

 

10.7         Termination Not Exclusive Remedy.  The termination rights shall be
in addition to and not in substitution for any other remedies that may be
available to the aggrieved party in connection with default by the other party. 
Termination shall no relieve the breaching party from liability and damages to
the aggrieved party for breach of this Agreement.  Waiver by the aggrieved party
of a single default or a succession of defaults shall not deprive such party of
any right to terminate this License Agreement arising by reason of any
subsequent default.

 

10.8         Change of Control.  This License Agreement shall not be terminable
due to a change of control, sale or merger of either ATS, IMDC, or any of their
respective Affiliates, including subsidiaries; and no approval or prior notice
of such event shall be required.  Any such change of control, sale or merger
shall not constitute an assignment under Section 11.1, however, prompt notice
thereof shall be given in writing.

 

10.9         License to Jointly Developed Improvements.  Section 5.3 (“Ownership
of Improvements”) provides in part that where ATS and IMDC employees are
co-inventors of (in the case of patents) or make an essential contribution to
(in the case of know-how) any Improvement, ATS shall be the sole owner of such
Improvement (“Jointly Developed Improvement”).  The parties hereby agree that
upon termination of this Agreement, IMDC shall retain a royalty-free,
non-transferable, non-exclusive, worldwide license under such Jointly Developed
Improvement(s) to make, use and sell Subject Products.

 

ARTICLE 11

ASSIGNMENT; SUCCESSORS

 

11.1         Assignment.  Neither this License Agreement nor any rights granted
hereunder may be assigned, transferred or sublicensed by either party except
with the prior written consent of the other party, which consent shall not be
unreasonably withheld, except (i) to a party which acquires substantially all of
the assets of the assignor party; (ii) to an Affiliate of a party; or (iii) to a
sublicense in the case of Urinary Incontinence Products, in any of such cases
consent of the other party is not necessary.  Any such purported assignment
which requires consent shall be void without consent.

 

17

--------------------------------------------------------------------------------


 

11.2         Binding Upon Successors and Assigns.  Subject to the limitations on
assignment herein, this License Agreement shall be binding upon and inure to the
benefit of any successors in interest and assigns of ATS and IMDC.  Any such
successor or assignee of a party’s interest shall expressly assume in writing
the performance of all the terms and conditions of this License Agreement to be
performed by such party.

 

11.3         Research & Development Credits.  It is the intention of the parties
to this Agreement that from a tax standpoint IMDC’s investments and other
payments to ATS until the point of commercial sales for a given Product Category
are treated as a “cost sharing” arrangement whereby IMDC is defraying a portion
of the research and development expenditures relating to the Product Portfolio. 
It is agreed that such expenditures constitute research and development expenses
as defined in Section 174 of the Internal Revenue Code of 1986, as amended (“the
Code”), and that those expenditures should be entitled to a research and
development tax credit by IMDC under Section 41 of the Code.

 

ARTICLE 12

GENERAL PROVISIONS

 

12.1         Waiver.  The failure of a party to enforce any of its rights under
this License Agreement or to object to action taken by the other party shall not
constitute the waiver of any rights hereunder. Any waiver by a party hereunder
must be in writing signed by the waiving party. No waiver of any breach of this
License Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

12.2         Arbitration.  Any disputes arising from this Agreement (other than
validity of the ATS Intellectual Property rights) shall be resolved through
final and binding arbitration under the rules of the American Arbitration
Association by one arbitrator in Los Angeles, California. The parties will share
the cost of the arbitration, and each party will bear its own expenses unless
the arbitrator determines that a party has acted in bad faith. The decision of
the arbitrator shall be final and non-appealable and may be enforced in any
court of competent jurisdiction. The parties consent to jurisdiction in any
federal or state court located in Los Angeles, California.

 

12.3         Notices.  All notices shall be deemed complete on transmission by
facsimile or telecopier or within three business days after the date of mailing
if sent by mail or upon delivery by same day or next day delivery service.
Notices shall be sent to the following addresses unless either party designates
a different address:

 

For IMDC:

 

INAMED Corporation

5540 Ekwill Street, Suite D

Santa Barbara, California 93111

Attention:  President

Attention:  General Counsel

Phone:  805-692-5430

Fax:  805-692-5432

 

18

--------------------------------------------------------------------------------


 

For ATS:

 

Advanced Tissue Sciences, Inc.

10933 North Torrey Pines Road

La Jolla, California 92037-1005

Attention:  General Counsel

Attention:  Chief Financial Officer

Phone:  858-713-7300

Fax:  858-713-7900

 

12.4         Governing Law.  This License Agreement shall be governed by the
substantive law of the State of California.

 

12.5         Entire Agreement.  This License Agreement, together with all
Exhibits attached hereto and with the Heads of Agreement and the other
agreements referenced in the Heads of Agreement represent the entire agreement
of the parties with respect to the subject matter hereof.  In the event of any
inconsistency among the provisions of any of the agreements, the terms of this
License Agreement shall prevail.

 

12.6         Amendments.  This License Agreement may be amended only by an
agreement in writing executed by both parties.

 

12.7         Force Majeure.  The obligations of the parties under this License
Agreement shall be subject to government regulations, significant material
shortages, labor disputes, war, embargoes, and causes beyond the reasonable
control of a party.  The party whose performance is prevented as the result of
any of the foregoing shall use continuous and diligent efforts to remedy its
inability to perform.

 

12.8         Severability.  If one of the provisions of this License Agreement
should be declared void or unenforceable, the remaining terms of this License
Agreement shall continue in full force and effect unless such construction is
unreasonable.

 

12.9         Recording.  If requested by either party, ATS and IMDC shall enter
into one or more additional short form license agreements, having terms
consistent with License Agreement, for recording with the U.S. Patent and
Trademark Office.

 

12.10       Counterparts.  This License Agreement may be signed in one or more
counterparts; signatures may be transmitted by facsimile.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this license Agreement by their
duly authorized representatives to be effectives as of the date set forth above.

 

 

IMDC:

 

 

 

 

 

 

INAMED CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Title:

PRESIDENT & CO. CEO

 

 

 

 

 

ATS:

 

 

 

 

 

 

ADVANCED TISSUE SCIENCES, INC.,

 

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Title:

[ILLEGIBLE]

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

As used in the License Agreement, the following terms shall have the meanings
set forth in this Exhibit A.

 

Affiliate means (i) any entity directly or indirectly controlling, controlled by
or under common control with another entity, (ii) any person or entity owning or
controlling fifty percent (50%) or more of the outstanding voting securities of
an entity, or (iii) any officer, director or partner of any entity.  “Control”
shall mean the possession of the power to direct or cause the direction of the
management and the polices of an entity, whether through the ownership of a
majority of the outstanding voting securities or by contract or other wise.

 

ATS Know-How shall mean all know-how, trade secret, data, processes, procedures,
methods, formulas, protocols and information which are not covered by the ATS
Patents or improvements or any other patent rights of ATS, but which are know by
ATS and are necessary or useful for the commercial exploitation of the Subject
Products.

 

ATS Patents shall mean the patents and patent applications listed on Exhibit B
hereto, and any and all patents issuing thereon and all foreign equivalents
thereof, owned by or licensed to ATS with the right to sublicense which disclose
subject matter useful or necessary for the commercial exploitation of the
Subject Products.  Exhibit B shall be amended from time to time to add any new
intellectual property of ATS which might arise, other than by business
acquisition or merger, that is applicable to the Product Categories.  The term
“patents” as used in this License Agreement shall include, without limitation,
all substitutions, continuations, continuations-in-part (to the extent the
invention described in the continuation-in-part application claims subject
matter supported by the original application), division, reissues, extensions
and foreign counterparts of the aforementioned.

 

ATS Intellectual Property Rights shall mean the ATS Patents and the ATS
Know-How.

 

Breast Reconstruction Product means a collagen and living cells-based, human
matrix product grown outside the body for use in reconstructive surgery of the
human breast Whether following a mastectomy or lumpectomy, or to treat
deformities.

 

Burn Treatment Product means a non-viable human dermal matrix and fibroblast
coated biocompatible scaffold (e.g., “TransCyteÔ”) for use in cosmetic surgery
for the enhancement of normal skin in connection with procedures such as
chemical peels, laser resurfacing or other aesthetic treatments.

 

Clinical and Regulatory Approval Plan shall have the meaning set forth in
Section 3.1(“R&D Plan; Clinical and Regulatory Approval Plan”).

 

--------------------------------------------------------------------------------


 

Confidential Information means any and all oral or written or tangible
proprietary or confidential ideas, inventions, information, data, materials and
know-how or the like owned or controlled by IMDC or ATS and disclosed by or on
behalf of one party to the other, from time to time in connection with this
License Agreement, which the other party should reasonably expect to be
proprietary or confidential.  A party shall attempt to identify the confidential
status of Confidential Information disclosed hereunder, but the failure to so
mark or identify shall not destroy the confidential or proprietary nature of the
Confidential Information.  Without limiting the generality of  the foregoing,
ATS’s Confidential Information includes, without limitation, all non-published
ATS Intellectual Property Rights.

 

Direct Cost shall mean actual costs incurred for labor and materials calculated
in accordance with generally accepted cost accounting principles (“GAAP”).

 

FDA shall mean the United States Food and Drug Administration.

 

First Additional Royalty shall have the meaning set forth in Section 2.4 (“First
Additional Royalty").

 

First Phase Subject Products shall mean products within the First Phase Product
Categories.

 

First Phase Product Categories shall mean Burn Treatment Products,
Reconstructive Cartilage Products, and Breast Reconstruction Products.

 

Gross Profit Margin shall mean Net Sales minus costs of goods sold divided by
Net Sales, expressed as a percent, all calculated in accordance with GAAP to the
extent applicable and consistent with the past practice of IMDC.

 

Heads of Agreement shall have the meaning set forth in Recital F hereof.

 

Human Collagen Product shall mean a collagen-based, human matrix inject able
product for use in the correction of wrinkles and lip enhancement.

 

Improvements shall mean future inventions and patent rights and know-how that
are discovered by ATS and/or IMDC which are based on the ATS Patents and ATS
Know-How.

 

Milestone Payments shall have the meaning set forth in Section 2.2 (“Milestone
Payments”).

 

Minimum Royalty shall have the meaning set forth in Section 2.6 (“Minimum
Royalty”).

 

Net Sales shall mean the amount actually billed by IMDC or any Affiliate on
sales of the Subject Products (corrected for billing errors) after the following
deduction (but only to the extent the billed amount had included such deduction)
all calculated in accordance with GAAP to the extent applicable:

 

(a)           trade and/or quantity discounts, if any, allowed and taken;

 

2

--------------------------------------------------------------------------------


 

(b)           credits or allowances, if any, given or made on account of the
return of the Subject Products by the purchaser, or a price adjustment based
upon a decrease in the prices of the Subject Products;

 

(c)           sales taxes, other taxes and duties (but only to the extent
included in the amount billed for Subject Products as specified above);

 

(d)           transportation (but only to the extent included in the amount
billed for Subject Products as specified above);

 

(e)           insurance (but only to the extent included in the amount billed
for Subject Products as specified above); and

 

(f)            bad debts.

 

If the Subject Product is consumed by IMDC in connection with the operation of a
business (excluding the conduct of clinical trials for obtaining regulatory
approval), for example if the IMDC conducts a healthcare treatment service for
patients and consumes  the Subject Product in connection with said patient
services, the  normal sale price at which IMDC customarily sells the Subject
Product to third parties shall be deemed to constitute “Net Sales” for such
consumed Subject Product.

 

PMA means a Pre-Market Approval application submitted to United States Food and
Drug Administration.

 

Product Categories shall mean (i) Burn Treatment Products, Reconstructive
Cartilage Products and Breast Reconstruction Products (the First Phase Product
Categories); and (ii) Human Collagen Products and Urinary Incontinence Products
(the Second Phase Product Categories) if IMDC has exercised its option to obtain
a license to the Second Phase Product Categories.

 

Product Portfolio means all of the Subject Products.

 

R&D Plan shall have the meaning set forth in Section 3.19 (“R&D Plan; Clinical
and Regulatory Approval Plan”).

 

Reconstructive Cartilage Product shall mean an allogenic, collagen-based product
for use in plastic and reconstructive surgery to provide human cartilage for
aesthetic, cosmetic, or other reasons; the primary anticipated application being
rhinoplasty.

 

Running Royalty shall have the meaning set forth in Section 2.3 (“Running
Royalty”).

 

Second Additional Royalty shall have the meaning set forth in Section 2.5
(“Second Additional Royalty”).

 

Second Phase Product Categories shall mean Human Collagen Products and Urinary
Incontinence Products.

 

3

--------------------------------------------------------------------------------


 

Second Phase Subject Products shall mean products within the Second Phase
Products Categories.

 

Subject Products  shall mean (i) First Phase Subject Products; and (ii) Second
Phase Subject Products if IMDC has exercised its option to obtain a license to
the Second Phase Product Categories.

 

Territory is worldwide.

 

Urinary Incontinence Product shall mean a collagen-based, human matrix bulking
product for use in the treatment of urinary incontinence.

 

Wall Street Prime Rate means the  rate of interest published from time to time
in The Wall Street Journal newspaper under “Money Rates” as the “Prime Rate”
comprising the base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INAMED RELATED PATENT RIGHTS

 

FIRST PHASE PRODUCTS

 

U.S. AND FOREIGN PATENTS

 

U.S.  Pat. No. 4,963,489, issued 10/16/90, entitled “Three-Dimensional Cell and
Tissue Culture System” (Core patent)

 

U.S. Pat. No. 5,443,950, issued 08/25/95, entitled “Three-Dimensional Cell and
Tissue Culture System” (Transplantation/Implantation methods)

 

U.S. Pat. No. 5,460,939, issued 10/24/95, entitled “Temporary Living Skin
Replacement” (TRANSCYTETM)

 

U.S. Pat. No. 5,830,708, issued 11/03/98, entitled “Methods for the Production
of a Naturally Secreted Extracellular Matrix” (Isolation methods)

 

U.S. Pat. No. 5,843,766, issued 12/01/98, entitled “Apparatus for the Growth and
Packaging of Three-Dimensional Tissue Cultures” (TRANSCYTE bioreactor)

 

U.S. Pat. No. 5,902,741, issued 05/11/99, entitled “Three-Dimensional Cartilage
Cultures” (Cartilage compositions and methods)

 

Australian Pat. No. 644578, granted 04/06/94, entitled “Three-Dimensional Cell
and Tissue Culture System” (Core patent)

 

Canadian Pat. No. 1,310,926, granted 12/01/92, entitled “Process for Replicating
Bone Marrow and Other Tissue In Vitro and Using the Same” (Core patent)

 

European Pat. No. 0 309 456, granted 09/13/95, entitled “Stromal Tissue” (Core
patent; Contracting countries: Austria, Belgium, France, Germany, Italy,
Luxembourg, Netherlands, Sweden, and UK)

 

Finnish Pat. No. 100249, granted 10/31/97, entitled “Process for Replicating
Bone Marrow” (Core patent)

 

Hong Kong Pat. No. 1007684, granted 04/23/99, entitled “Stromal Tissue” (Core
patent)

 

Hungarian Pat. No. 202,578, granted 11/01/91, entitled “Process for Replicating
Bone Marrow” (Core patent)

 

Israeli Pat. No. 85957, granted 09/25/94, entitled “Living Stromal Tissue
Prepared In Vitro Comprising Stromal Cells and Connective Tissue Proteins” (Core
patent)

 

--------------------------------------------------------------------------------


 

Korean Pat. No. 156571, granted 07/23/98, entitled “Three-Dimensional Cell and
Tissue Culture System” (Core patent)

 

Japanese Pat. No. 2857392, granted 11/27/98, entitled “Process for Replicating
Bone Marrow” (Core patent)

 

New Zealand Pat. No. 230572, granted 09/06/89, entitled, “Three-Dimensional Cell
and Tissue Culture System” (Core patent)

 

Portuguese Patent No. 87136, granted 05/25/92, entitled “Process for Replicating
Bone Marrow and Other Tissue In Vitro and Using the Same” (Core patent)

 

Romanian Pat. No. 106655, granted 04/15/87, entitled, “Process for Replicating
Bone Marrow” (Core patent)

 

South African Pat. No. 87/2805, granted 04/21/87, entitled “Process for
Replicating Bone Marrow” (Core Patent)

 

Spanish Pat. No., 2,009,894, granted 04/04/88, entitled “Replicating Bone
Marrow” (Core patent)

 

Norwegian Pat. No. 179181, granted 08/21/96, entitled entitled “Process for
Replicating Bone Marrow” (Core patent)

 

Australian Pat. No. 689605, granted 07/16/98, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

New Zealand Pat. No. 288467, granted 02/09/99, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

U.S. AND FOREIGN APPLICATIONS

 

U.S.S.N. 08/660,787, filed 06/06/96, entitled, “Compositions and Methods for
Production and Use of an Injectable Naturally Secreted Extracellular Matrix”
(Extracellular matrix compositions)

 

U.S.S.N. 08/735,620, filed 10/23/96, entitled “Production of Cartilage Tissue
Using Cells Isolated from Wharton’s Jelly” (Isolation methods)

 

U.S.S.N. 08/753,104, filed 11/20/96, entitled “Application of Shear Flow Stress
to Chondrocytes or Chondrocyte Stem Cells to Produce  Cartilage” (Shear flow
stress application)

 

2

--------------------------------------------------------------------------------


 

U.S.S.N. 08/912,948, filed 08/14/97, entitled “Apparatus and Method for
Sterilizing, Seeding, Culturing, Storing, Shipping and Testing Replacement
Cartilage Tissue Cultures” (Cartilage bioreactor)

 

U.S.S.N. 09/001,609, filed December 31, 1997, entitled, “Apparatus and Method
for Simulating In Vivo Conditions for the Growth and Culture of Three
Dimensional Tissue” (Omnibus bioreactor)

 

U.S.S.N. 09/157,306, filed September 18, 1998, entitled, “Three-Dimensional
Stromal Tissue Cultures” (Mesenchymal stem cell application)

 

U.S.S.N. 09/182,822, filed 10/29/98, entitled, “Compositions and Methods for
Production and Use of an Injectable Naturally Secreted Extracellular Matrix”
(Methods of use)

 

Greek Application No. 880100216, filed 04/01/88, entitled “Process for
Replicating Bone Marrow” (Core)

 

Irish Application No. 1007/87, filed 04/16/87, entitled “Process for Replicating
Bone Marrow” (Core)

 

Singapore Application No. 9790773-7, filed 04/15/97, entitled “Stromal Tissues”
(Core)

 

Canadian Application No. 2,192,064, filed 06/06/95, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

European Application No. 95923009.5 filed 06/06/95, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

Israeli Application No. 114017, filed 06/06/95, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

Japanese Application No. 08-501308, filed 06/06/95, entitled, "Three-Dimensional
Cartilage Cultures" (Cartilage compositions and methods)

 

Korean Patent No. 706946/96, filed 06/06/95, entitled, “Three-Dimensional
Cartilage Cultures” (Cartilage compositions and methods)

 

Australian Application No. 62609/96, filed 06/06/96, entitled, “Compositions and
Methods for Production and Use of an Injectable Naturally Secreted Extracellular
Matrix” (Extracellular compositions and methods)

 

Canadian Application No. 2,223,892, filed 06/06/96, entitled, “Compositions and
Methods for Production and Use of an Injectable Naturally Secreted Extracellular
Matrix” (Extracellular compositions and methods)

 

3

--------------------------------------------------------------------------------


 

European Application No. 96921369.3 filed 06/06/96, entitled, “Compositions and
Methods for Production and Use of an Injectable Naturally Secreted Extracellular
Matrix” (Extracellular compositions and methods)

 

Japanese Application No. 09-50179, filed 06/06/96, entitled, “Compositions and
Methods for Production and Use of an  Injectable Naturally Secreted
Extracellular Matrix” (Extracellular compositions and methods)

 

New Zealand Application No. 311313, filed 06/06/96, entitled, “Compositions and
Methods for Production and Use of an Injectable Naturally Secreted Extracellular
Matrix” (Extracellular compositions and methods)

 

Korean Application No. 708695/97, filed 06/06/96 entitled, “Compositions and
Methods for Production and Use of an Injectable Naturally Secreted Extracellular
Matrix” (Extracellular compositions and methods)

 

Australian Application No. 49888/97,  filed 10/23/97, entitled “Production of
Cartilage Tissue Using Cells Isolated from Wharton’s Jelly” (Cell compositions
and methods)

 

Canadian Application No. TBA, filed 10/23/97, entitled “Production of Cartilage
Tissue Using Cells Isolated from Wharton’s Jelly” (Cell compositions and
methods)

 

European Application No. 97912786.7, filed 10/23/97, entitled "Production of
Cartilage Tissue Using Cells Isolated from Wharton's Jelly" (Cell compositions
and methods)

 

Japanese Application No. TBA, filed 10/23/97, entitled "Production of Cartilage
Tissue Using Cells Isolated from Wharton's Jelly" (Cell composition and methods)

 

New Zealand Application No. 335531, filed 10/23/97, entitled “Production of
Cartilage Tissue Using Cells Isolated from Wharton’s Jelly” (Cell compositions
and methods)

 

Korean Application No., 7003506/99, filed 10/23/99, filed 10/23/97, entitled
"Production of Cartilage Tissue Using Cells Isolated from Wharton's Jelly" (Cell
compositions and methods)

 

International Application No. PCT/US97/21088, filed 11/18/97, entitled,
“Application of Shear Flow Stress to Chondrocytes or Chondrocyte Stem Cells to
Produce Cartilage” National stage filed in Australia, Canada, Europe, Japan,
Korea, and New Zealand (5/99)

 

Phillippines Application No. 58583, filed 11/20/97, entitled, “Application of
Shear Flow Stress to Chondrocytes or Chondrocyte Stem Cells to Produce
Cartilage”

 

International Application No. PCT/US98/27845, filed 12/30/98, entitled,
“Apparatus and Method for Simulating In Vivo Conditions for the Growth and
Culture of Three Dimensional Tissue”

 

4

--------------------------------------------------------------------------------


 

SECOND PHASE PRODUCTS

 

U.S.S.N. 09/313,538, filed 05/14/99, entitled “Conditioned Cell Medium
Compositions and Methods of  Use” (Methods purifying soluble collagen)

 

Human Extracellular Matrix-coated Device and Methods for the Production and Use
Thereof” (To be filed)

 

5

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

EXHIBIT C

 

PRICING FORMULA & MECHANISM

 

 

The pricing for facial wrinkle products is set forth in the table below. Initial
pricing will be based upon the assumptions in the model containing [***] average
selling price. Identified variables will be adjusted quarterly as real
experience is determined.

 

INAMED & ADVANCED TISSUE

SCIENCES

Pricing for Facial Wrinkle

Products

 

ATS Initial Cost

Assumptions

 

Direct costs (direct labor + materials)*

 

[***]

 

per roller bottle

 

Overhead costs*

 

[***]

 

per roller bottle

 

ATS fully allocated cost*

 

[***]

 

per roller bottle

 

 

 

 

 

 

 

Yield Assumption (through
purification: Zygen)*

 

[***]

 

grams per roller
bottle

 

 

 

[***]

 

 

 

Formula Price:

 

 

 

per roller bottle

 

(ATS fully allocated cost + [***] margin)

 

[***]

 

per gram

 

 

 

 

 

 

 

 

 

[***]

 

per cc of finished
product
(assuming 40 milliliters of collagen per cc)*

 

 

Floor Price:

 

[***]

 

per roller bottle

 

(1.5 times ATS direct costs)

 

[***]

 

per gram

 

 

 

[***]

 

per cc of finished
product
 (assuming 40 milliliters of collagen per cc)*

 

 

Cap Price:

 

IMDC’s total cost will not exceed [***] of the average selling
price; provided, however, that the cap price cannot go below the floor
price.ATS’s basic [***] royalty is recognized as long as the cap exceeds the
floor; and no minimum annual royalty is payable to the extent that total IMDC
costs would exceed [***] of ASP

 

 

--------------------------------------------------------------------------------

*              Denotes an assumption which will be adjusted quarterly, based on
actual experience

 

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

Model at Various ASPs:

 

ASP*

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50% GP

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMDC costs*

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Available
cap dollars

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic 7% royalty

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial cap price

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Per cc

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Per gram

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is cap below floor?

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalty
adjustment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revised cap price

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Per cc

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Per gram

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is formula price
above
the cap price?

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If No, then formula price applies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If Yes, then cap price applies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*              Denotes an assumption which will be adjusted quarterly based on
actual experience

 

2

--------------------------------------------------------------------------------

